DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
•	This action is in reply to the amendments filed on 09/16/2022.
•	Claims 1, 12, and 15 have been amended and are hereby entered.
•	Claims 1-19 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed September 16, 2022 
have been fully considered but they are not persuasive.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 9, that the claims do not recite an abstract idea, the Examiner respectfully disagrees.  Applicant further argues, on pages 9-10, that claims are directed to a method of rewarding a driver using a mobile device and tracking data, and is thereby not directed to an abstract idea.  The argument is not persuasive.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for deriving a plurality of driving factors, determining a telematics driving score based on the plurality of driving factors, determining the safe driving score based on the telematics driving score; providing a customer value based on the safe driving score to a driver and based on purchases made through a mobile application, and paying a reward to the driver.  The Specification at [0007]-[0008] disclose problems with traditional insurance pricing, and challenges with Usage Based Insurance (UBI), and providing insurance providers with a reduction of claim fulfillment and increases profitability, and providing customers with increased safety and a decrease in the likelihood of a surge in insurance premium prices as well as a reduction in premiums, which is a method of organizing human activity, specifically a fundamental economic practices of insurance, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Regarding Applicant’s arguments on page 10, that the claims integrate a practical application, the Examiner respectfully disagrees.  As an initial matter, the claim features argued by the Applicant on page 10 do not amount to significantly more than the abstract idea, but rather simply help to define the abstract idea.  Furthermore, under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here, claim 1 recites a method using a generic mobile device, gathering motion and positioning data, via a mobile device executing a mobile application, during trips taken during operation of a motor vehicle, said gathering performed using one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass, on the mobile device in the motor vehicle; receiving data at a computer system; storing data in a database.  And, claim 12 recites a client layer represented by a mobile application running on a mobile device; an integration layer comprised of a mobile application server, a database in data communication with a plurality of entities; and a backend layer; the mobile device having one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass for gathering motion and positioning data from a motor vehicle during trips taken by driving using telematics and for sending the motion and positioning data to a driving telemetry service; the mobile application collecting data via the mobile device; the backend layer comprises the driving telemetry service for receiving and storing the motion and positioning data in the database, deriving driving factors, and sending; and the integration layer comprises a mobile application server.  And, claim 15 recites a mobile application executing on a mobile device, an authentication server, a mobile application server; the mobile application executing on the mobile device; the mobile device having one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass; sending data to said driving telemetry service; storing said driving telemetry data and the mobile device interaction data for the trip in a database of the mobile application server; and sending said driving factors to the mobile application server; scoring module sends a message to the driving telemetry service; and the mobile application server causing a push notification to be sent to said mobile application.  The additional elements are such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network including a mobile device with sensors) (see MPEP 2106.05(h)). 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic components, i.e., a generic mobile device, a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope, and an electronic compass on a mobile phone, a mobile application server.  The global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass on a mobile phone, mobile application server are recited at a high level of generality and are recited as performing generic functions (i.e., gathering motion and positioning data, deriving factors, determining scores, and providing a value) customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to the business process at [0007], disclosing problems with traditional insurance pricing, and challenges with Usage Based Insurance (UBI).  The Specification at [0008] also discusses providing insurance providers with a reduction of claim fulfillment and increases profitability, and providing customers with increased safety and a decrease in the likelihood of a surge in insurance premium prices as well as a reduction in premiums.  
Regarding Applicant’s arguments on pages 10-11, that the amended claims recite additional elements that amount to significantly more than the judicial exception, the Examiner respectfully disagrees.  As an initial matter, the claim features argued by the Applicant on page 11 do not amount to significantly more than the abstract idea, but rather simply help to define the abstract idea.  Furthermore, the limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the claims recite generic components, i.e., a generic mobile device, a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope, and an electronic compass on a mobile phone, a mobile application server.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to generally linking the use of the judicial exception (e.g., determining an insurance rate) to a particular technological environment or field of use (e.g., a computer network including a mobile device with sensors).  The specifics about the abstract idea do not overcome the rejection.
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 12, and 15 are directed to a method (claims 1 and 15) and a system (claim 12).  Therefore, on its face, each independent claim 1, 12, and 15 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 12, and 15 recite, in part, a method and a system of organizing human activity.  Independent claim 1 recites the limitations of a method of rewarding a driver, over a period of time, the method comprising: providing a safe driving score comprising: collecting mobile device interaction data via the mobile device indicative of interaction with the mobile device during operation of the motor vehicle, determining driver distraction from the mobile device interaction data by determining one or more of: whether the mobile device is handled by the driver while driving; whether a screen of the mobile device is touched by the driver while driving; whether notifications on the mobile device are disabled while driving; and whether assisted driving is used; receiving the motion and positioning data; storing motion and positioning data and the mobile device interaction data; deriving a plurality of driving factors from the motion and positioning data; determining a telematics driving score based on the plurality of driving factors; determining the safe driving score based on the telematics driving score and the mobile device interaction data; providing a customer value based on the safe driving score and purchases made through the mobile application; calculating a reward based on the customer value; unlocking a badge on the mobile application based on use of the mobile application and demonstrated safe driving behavior as determined from the safe driving score; and paving the reward to the driver based on the badge.  
Independent claim 12 recites the limitations of a trip detection and scoring module; collecting mobile device interaction data indicative of interaction with the mobile device during operation of the motor vehicle; and a trip rules engine for receiving driving factors, determining telematics driving scores for the trips from the driving factors and based on interaction with the mobile device during operation of the motor device, the mobile device determining driver distraction from the mobile device interaction data by determining one or more of: whether the mobile device is handled by the driver while driving; whether a screen of the mobile device is touched by the driver while driving, whether notifications on the mobile device are disabled while driving; and whether assisted driving is used; a trip rules engine for receiving driving factors, determining telematics driving scores for the trips from the driving factors and based on interaction with the mobile device during operation of the motor vehicle, and deriving a safe driving score from the telematics driving scores and the mobile device interaction data, the system: providing a customer value based on the safe driving score and purchases made through the mobile application; calculating a reward based on the customer value, unlocking a badge on the mobile application based on use of the mobile application and demonstrated safe driving behavior as determined from the safe driving score; and paying the reward to the driver based on the badge. wherein said trips comprise one or more sub-trips and said telematics driving scores are computed as a weighted average of telematics driving scores of each of the sub-trips, wherein the telematics driving scores are derived from the driving factors.  
And Independent claim 15 recites the limitations of a driving telemetry service, the method comprising: registering a user of the mobile device with a mobile application server, for driving monitoring and rewards; the mobile application requesting activation of the user's account with said driving telemetry service; upon successful activation, the mobile application requesting the enablement of trip detection by invoking a trip detection and scoring module; sending driving telemetry data and mobile device interaction data collected via the mobile device indicative of interaction with the mobile device during operation of the motor vehicle for a trip, in raw form; determining driver distraction from the mobile device interaction data by determining one or more of: whether the mobile device is handled by the driver while driving; whether a screen of the mobile device is touched by the driver while driving, whether notifications on the mobile device are disabled while driving; and whether assisted driving is used; the driving telemetry service deriving driving factors from said driving telemetry data, the mobile application server deriving a safe driving score from said driving factors and the mobile device interaction data; a notification indicating the completion of deriving the safe driving score; the mobile application receiving confirmation whether the user was a driver in said trip; and if the user was not a driver, the trip detection indicating that the trip data be tagged accordingly, the mobile application server: providing a customer value based on the safe driving score and purchases made through the mobile application; calculating a reward based on the customer value, unlocking a badge on the mobile application based on use of the mobile application and demonstrated safe driving behavior as determined from the safe driving score; and paying the reward to the driver based on the badge.  
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices of insurance (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for deriving a plurality of driving factors, determining a telematics driving score based on the plurality of driving factors, determining the safe driving score based on the telematics driving score; providing a customer value based on the safe driving score to a driver and based on purchases made through a mobile application, and paying a reward to the driver, which is a method of organizing human activity, specifically a fundamental economic practices of insurance.  The mere nominal recitation of a mobile device does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements of claim 1 include a method using a generic mobile device, gathering motion and positioning data, via a mobile device executing a mobile application, during trips taken during operation of a motor vehicle, said gathering performed using one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass, on the mobile device in the motor vehicle; receiving data at a computer system; storing data in a database.  
The additional elements of claim 12 include a client layer represented by a mobile application running on a mobile device; an integration layer comprised of a mobile application server, a database in data communication with a plurality of entities; and a backend layer; the mobile device having one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass for gathering motion and positioning data from a motor vehicle during trips taken by driving using telematics and for sending the motion and positioning data to a driving telemetry service; the mobile application collecting data via the mobile device; the backend layer comprises the driving telemetry service for receiving and storing the motion and positioning data in the database, deriving driving factors, and sending; and the integration layer comprises a mobile application server.
And, the additional elements of claim 15 include a mobile application executing on a mobile device, an authentication server, a mobile application server; the mobile application executing on the mobile device; the mobile device having one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass; sending data to said driving telemetry service; storing said driving telemetry data and the mobile device interaction data for the trip in a database of the mobile application server; and sending said driving factors to the mobile application server; scoring module sends a message to the driving telemetry service; and the mobile application server causing a push notification to be sent to said mobile application.  
The additional elements are recited at a high-level or generality (i.e., as a generic mobile device having one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass performing generic functions of gathering motion and positioning data, deriving a plurality of driving factors, determining a telematics driving score based on the plurality of driving factors, determining the safe driving score based on the telematics driving score; providing a customer value based on the safe driving score to a driver) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network including a mobile device with sensors).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-11, 13-14, and 16-19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-19 is/are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0206248 (“Kornweibel”) discloses a method for identifying insurance product offerings from different insurers to present to a user, the method including collecting customer value parameters (see Kornweibel at least at [0030]-[0038]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
                                                                                                                                                                                                   /ELDA G MILEF/Primary Examiner, Art Unit 3694